 32DECISIONSOF NATIONALLABOR RELATIONS BOARDJames Nederlander d/b/a Ned West,Inc, d/b/a PacificAmphitheatreandBertEshleman andInternational Alliance of Theatrical Stage Employees and Moving Picture Machine Operatorsof the United States and Canada, Local 504,Party tothe ContractInternational Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of theUnited States and Canada,Local 504andBertEshlemanCases 21-CA-22580 and 21-CB-860127 August 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 20 March 1985 Administrative Law JudgeRoger B Holmes issued the attached decision TheRespondent Union filed exceptions and a support-ing briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that Respondent James Nederlander d/b/a Ned West, Inc, d/b/a Pacific Am-phitheatre,CostaMesa,California, its officers,agents, successors, and assigns, and RespondentInternational Alliance of Theatrical Stage Employees and Moving Picture Machine Operators of theUnited States and Canada, Local 504, Anaheim,California its officers, agents, and representativesshall take the action set forth in the Order'The Respondent Union has excepted to some of the judge s credibility findings The Board s established policy is not to overrule an adminis-trative law judge s credibility resolutions unless the clear preponderanceof all the relevant evidence convinces us that they are incorrectStandand Dry Wall Products91 NLRB 544(1950) enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findingsiRobin L Kubicek, Esqof Los Angeles California coupsel for the General CounselBert Eshlemanof Thermal California for the ChargingPartyMichele S Ahrens, Esq (IversonYoakum Papiano &Hatch),of Los Angeles, California for the RespondentEmployerMichael B Roger EsqandVincent AHarrington, JrEsq (BourgWeinberg,Roger & Rosenfeld)of SanFrancisco California and Los Angeles California forthe Respondent UnionDECISIONSTATEMENT OF THE CASEROGER B HOLMES Administrative Law Judge Theunfair labor practice charge in Case 21-CA-22580 wasfiledon September 14 1983 by Bert Eshleman ' Thefirstamended unfair labor practice charge in Case 21-CA-22580 was filed on September 20 1983 by Eshleman The unfair labor practice charge in Case 21-CB-8601 was filed on September 14 1983 by EshlemanThe General Counsel of the National Labor RelationsBoard issued on February 14 1984 an order consohdatmg cases consolidated complaint and notice of hearinginCases 21-CA-22580 and 21-CB-8601 In the GeneralCounsels consolidated complaint it is alleged that JamesNederlander d/b/a Ned West Inc d/b/a Pacific Amphitheatre (the Respondent Employer) has engaged inunfair labor practices within the meaning of Section8(a)(1) (2) and (3) of the National Labor Relations ActIn the General Counsels consolidated complaint it isalso alleged that InternationalAlliance of TheatricalStage Employees and Moving Picture Machine Operators of the United States and Canada Local 504 (the Respondent Union) has engaged in unfair labor practiceswithin themeaningof Section 8(b)(1)(A) and (2) of theAct Both the Respondent Employer and the RespondentUnion filed answers to the General Counsels consolidated complaint and they denied that they had engaged inthe alleged unfair labor practicesThe trial in this proceeding was held on October 2 and31984 at Los Angeles California The time for thefiling of posttnal briefs was extended to November 141984 Both the General Counsel and the Respondent Employer made closing arguments on the record at the trialBoth the Respondent Union and the Charging Party filedposttnal briefsAt the trial the attorneys for the parties discussed thesubmission of a late filed exhibit by the RespondentUnion The proposedexhibitwasto be a summary ofcertain information from the Respondent Employers Exhibit 2which was already in evidence (Tr 291-292 )The designation of Respondent Union s Exhibit 1 was reserved for that document The proposed exhibit was attached to the posttrial brief of the Respondent UnionThe Respondent Union offered the exhibit into evidenceat the time its brief was filed No opposition has been received from any other party Therefore RespondentUnion s Exhibit 1 is received into evidenceOn November 13 1984 a posttnal motion to amendcomplaint was received from the General Counsel Onthe same date I issued an Order to Show Cause withregard to the General Counsels motion The GeneralCounsel moved to amend the allegations of paragraph 7of the General Counsels consolidated complaint which'This isthe spelling of the name ofthe ChargingParty as he gave hisname at thetrialTo avoidconfusion in the captionof thecase and elsewhere,I correct the spelling of his name in the formal documents whichwere introduced into evidenceas G C Exh I276 NLRB No 8 NED WEST INC33pertains to a description of the unit of employees involved in this proceeding No opposition to the GeneralCounsels motion was received from any other party bythe due date of November 26 1984 Therefore the Genera] Counsels motion to amend complaint is grantedFINDINGS OF FACTIJURISDICTIONThe Respondent Employer has been at all times matenal a California corporation engaged in the business ofoperating a concert theater in Costa Mesa California,called the Pacific Amphitheatre It opened for businesson July 29 1983 During the calendar year of 1983 theRespondent Employer in the course and conduct of itsbusiness operations derived gross revenues in excess of$500 000 and during the same period of time purchasedin excessof $2500 worthof insurance from outside theState of CaliforniaBased on the foregoing facts admitted in the pleadingsIfind that the Respondent Employer has been at alltimes material an employer engaged in commerce and ina business affecting commerce within the meaning ofSection 2(6) and (7) of the ActIILABORORGANIZATIONBased on the pleadings and the evidence presented inthis caseIfind thatthe Respondent Union has been, atall times material a labor organization within the meaning of Section2(5) of the ActIIISEQUENCE OF EVENTSA TheEventsin April 1983The findingsof fact in this section and throughout thisdecision are based on the credited portions of the testsmony from each one of the five persons who were calledas witnessesto testifyin this proceeding I have considered the demeanor of the witnesses while they were testifyingAlsoI have given consideration to the consistency of theiraccounts and the basis for their knowledge ofthe factsabout whichthey testified In addition,certainfindings are based on documentary evidence and on stipulations offact by theparties at the hearing in this pro-ceedingEugene J Felling who was a witness at the trial inthis proceedingheld theposition of general manager ofthe Respondent Employers Pacific Amphitheatre fromApril 18 1983 toMarch 5 19842At firsthis office waslocated at the Pantages Theatre in Hollywood where theNederlander enterprises maintained corporate headquarters for 15 or 20 different companies Later Fellingmoved hisoffice toa trailer on the construction site ofPacific Amphitheatre Eventually he moved his office toa permanent location at Pacific Amphitheatre 32Previously Felting had worked for the city of Anaheim California,which operated the Anaheim Stadium At the time of the trial Fellingworked at the Universal Amphitheatre3Theforegoing is based on the credited testimony of FellingSometimein early April 1983StanOgorzalekwhowas a witness at the trial in thisproceeding and who isthe secretarytreasurer and business agentof Local 857of IATSE hada conversationwith Jerry Weaver bussness representativeof theRespondentUnionAt thattimeOgorzalektoldWeaver that Local 85 of IATSEwas goingto try toget a contractwith Pacific AmphitheatreOn April 271983Ogorzalek was in a negotiatingmeeting withthe Nederlanderrepresentatives regardingcontracts at theatersinLos Angeles County Present fortheNederlanderenterpriseswere Stan Seiden DavidGreen, and AttorneyNoel HatchPresent for Local 857of IATSE were Ed Fisherpresidentof Local 857 ofIATSE and Ogorzalek At thattime theEmployer wasgoingto return witha counterproposalto the UnionOgorzalekbroughtup thesubject of the Pacific Amphitheatrewhich wasto beopened later that year 4 TheEmployersrepresentativestoldOgorzalekThat sgoing to change the light on ourproposal to youAfterthatmeetingOgorzalekinformedBusinessRepresentativeWeaver that the Pacific Amphitheatre was part ofOgorzaleks negotiationswith the Nederlanders 5B The Events in May 1983As thegeneral manager of thePacificAmphitheatreFelling was involved in the negotiations which resultedin a collective bargaining agreement between the Employer and the Union Introduced into evidence as GeneralCounsels Exhibit 2 was a copy of that collectivebargaining agreementInMay 1983 representatives of the Union went to thePantages Theatre and gave a copy of the Unions proposed agreement to Felling and Stan Seiden who is thepresident of the Employer The Union s representativesat the meeting wereJerryWeaver business representativeof the Union and Gilbert Lane president BillButler accompanied them 6At the meeting the Union s representatives said that itlooked as if they were going to get the box office funsdiction and when the Union and the Employer actuallystarted negotiations the Union would give the Employera proposal which would cover the box office as wellThe contract proposal at that time covered stagehandsbut it did not cover box office personnel Felling showedthe union representatives some construction drawings ofthe facilityThe Employers representatives did not lookat the Unions proposal at that time Felling estimatedthat the meeting lasted from 20 to 30 minutes at themost TAs indicated earlier inStatement of the CaseBertEshleman is the Charging Party in this proceeding Healsowas a witness at the trial Around 6 weeks beforeThe Pacific Amphitheatre is located in Orange County CahformaSThe foregoing is based on the credited tesimony of OgorzalekWeaver did not testify at the tealFelling stated at the trial that previously he had worked with Butlerat the Anaheim Convention Center Butler subsequently was appointed tobe the union steward at the Pacific AmphitheatreTThe foregoing is based on the credited testimony of Felling SeidenWeaver Lane, and Butler did not testify at the trial 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDEshleman went to work for the Employer on June 211983 he had some conversations with John Bright thetreasurer of the box office at the Pacific AmphitheatreThe conversations were with regard to Eshleman s prospective employment The exact dates of those conversationswere not established but when counting back approximately 6 weeks before June 21 1983 it is indicatedthat the conversations occurred sometime in May 1983 8Eshleman s testimony regarding his conversations withBright was received by me into evidence at that timenot for the truth of the matters asserted by the out ofcourt declarantwho in thisinstancewas Bright Paragraph (c) of Rule 801 of the Federal Rules of Evidencedefines hearsay as followsHearsay is a statementother than one made by the declarant while testifying atthe trial or hearing offered in evidence to prove thetruth of the matter assertedAs indicated during the discussion among the attorneys and me (Tr 31-46) Eshleman s testimony regardinghis conversations with Bright also might be found to beadmissible insofar as the Employer was concerned asadmissions by the Employer who was a party opponentto the General Counsel Because the issue arose at anearly stage of the trial during thedirect examination ofthe firstwitness and because it was not clear at thatpointwhether Bright was a statutory supervisor andagent of the Employer I indicated I would make thatdetermination after listening to all the evidenceJohn Bright was appointed the treasurer of the PacificAmphitheatre in May 1983 He held that position untilthe middle of November 1983 Bright s immediate supervisor was Felling 9Felling testified with regard to BrightI gave him authonty to hire everyone except for the first assistanttreasurersAnd I told him that they would have to beapproved by meBright had the authority to recommend that a box office employee be fired by the Employer but he first had to get approval from FellingFelling further testifiedIwould take his recommendation because he was their immediate supervisor and heknew their working habits better than IFelling and Bright discussed and then agreed on theactual operating times of the box office and the staffinglevelswhich were required Bright then did the actualscheduling of employees and Bright was the one whoassigned overtime work to a particular employee FellingtestifiedWell the box office is a separate departmentAnd he was the department head He was responsible for setting up the box office the Ticketron coinputersmanifesting the house-in other words assigning a seat location to the actual seat which wasa big chore-hiring the staff securing the office furmture I mean it was just starting a whole companywithin a company8The foregoingisbased on the credited testimony of EshlemanBright didnot testifyat the trial9The foregoing and thefollowing are based on the credited testimonyof FellingBright hired Eshleman and Diane Freer as box officeemployees of the Employer at the Pacific AmphitheatreFreer testifiedas a witnessat the trial (See sec Cherein )In view of the foregoing I find thatBright was a statutory supervisor of the Employerat times materialherein within the definition of Section 2(11) of the ActIn its decisioninBigRivers Electric Corp266 NLRB380 382 (1983) the Board heldIt is well established that the definition of statutory authority must be read in the disjunctive and,therefore supervisorystatus isproven if the evidence establishes the existence of any one of thestatutory criteria listed regardless of the frequencyof its useSection 2(13) of the Act states(13) In determining whether any person is actingas an agent of another person so as to make suchother person responsible for his acts the question ofwhether the specific acts performed were actuallyauthorized or subsequently ratified shall not be controllingGuidance on this question may also be found inTheDeveloping Labor Law2d Ed (1983) vol II p 1445where it is statedThus an employer is held liable for the acts of asupervisor acting under his apparent authority evenif such acts are contrary to instructions 129 The supervisor in such cases is in effect the employer129(1964)Aladdin Indus Inc147NLRB139256 LRRM 1388Felling said that he did not give Bright any authorityto negotiate with any union nor did Felling give Brightany authority to make any statements concerning unionrepresentation unless Felling told Bright what to say ifpeople had questions Felling denied that he told Brightor any other box office employees that even if the RespondentUnionwas the representative union theywould be covered by the wage scale of Local 857 ofIATSE If Bright had made such a statement Fellingsaid at the trial that it was done without Felting s authorityand Felling said that he did not know that Brighthad made such a statement 10 As indicated in the quotedmaterial above, the fact that Felling did not authorizeBright to make certain statements is not controlling hereAfter considering the foregoing matter I find thatEshleman s testimony regarding his conversat ons withBright is also admissible under Rule 801(d)(2)(D) of theFederal Rules of Evidence as an admission by a partyopponentinsofar as the Employer is concerned because the Employer in this proceeding is a party opponest to the General Counsel10 The foregoing is based on the credited testimony of Felling As indicated previously Bright did not testify at the trial NED WEST INC35When Eshleman learned that Bright had been madethe treasurer for the box office at the Pacific AmphitheatreEshleman telephoned Bright at the Pantages Theatre in order to congratulate him on his position PreviouslyBright had been an assistant of Eshlemans formany years at the Universal Amphitheatre During theirtelephone conversationBright inquired if Eshlemanwould hke to come to work at the Pacific AmphitheatreEshleman replied that he would Bright said that Eshleman would be a first assistant and that Bright wouldassure him that Eshleman would be working under thecontract of Local 857 of IATSE as well as the othertwo first assistantsWith regard to the other box officepersonnelBright told Eshleman that Bright did notknow what would happen that it was up in the air andthat it could go either way to the Union or to Local 857of IATSEAt the time of that conversation and the time of thetrialEshleman was a member of Local 857 of IATSEand he was not a member ofanyother unionAlso around 6 weeks before June 21 1983 Eshlemanhad another conversation with Bright with regard to hisprospective employment with the Employer Bright toldEshleman that the union status was up in the air thatthey couldeither goto 504 or to 857Eshleman furthertestified that,He said however he had made arrangements with managementthat he would be able to hire histhree firstassistants-myself Patty Spitler and ChrisDuran-under a contract at Local 857 and pay us according to their contractEshleman acknowledged during cross examination thatno one in the Respondent Employers management otherthan Bright personally had told Eshleman that he andthree others would be given the wage scale of Local 857of IATSE HoweverEshleman alsotestifiedJohnBright told me that the information came from StanSeiden who is above I believe Gene Felling i iC The Events in June 1983On June 9 1983 there was a meeting between representatives of the Employer and the Union i 2 Present onbehalf of the Employer were Felling and Seiden Felhngalso said at the trial that David Green, the Employer scontrollerpossibly could have been there Present onbehalf of the Union were Weaver Lane and ButlerFelling estimated that the meeting lasted for 3 hoursFelling testifiedWell it was on actual negotiationsAnd theunionwanted to beginnegotiationsfrom the proposal they had given us And we said that we couldnot even consider that proposal because we had tohave the same type of agreement that our competitor, Irvine Meadows had negotiated So we agreedto disregard their proposal And we instead instituted the basic Irvine agreement And we began negotiationsfrom theIrvine agreementi iThe foregoing is based on the credited testimony of Eshlemani'The following is based on the credited testimony of Felling Theother persons mentioned in his account did not testify at the trialDuring the negotiations at the June 9 1983 meetingthe Employer and the Union discussed the terms andconditions of employment of the box office employees aswell as the stagehands who were to be hired at the PacificAmphitheatre Felling stated at the trial that a tentstive agreement was reached at that meeting He explained what he meant by a tentative agreement as followsWhen I am involved in negotiating it is notreally an actual final agreement until it is signed andcommitted to paper But we reached an agreementat that time as to what we all felt should go intothat final signed documentFelling also testifiedWe felt we had enough at thatpoint to commit it to writingWith the one exception as to the rates on the box office peopleFelling further testifiedWell there was one minor modification whichwas the actual rates as to the box office employeesAt the June 9 meeting we agreed that the box officeemployees would be paid the prevailing union ratein effect in Orange County And we agreed to usethe rate that was in effect at the Anaheim Convention Center and Anaheim Stadium We didn t knowwhat that rate was But we both agreed that wewould use the rate once we found out what thedollar number was So we found that out and thatwas put into the agreementThen the second change came about at a latermeeting an unscheduled meeting where we weretold that theInternationalIATSE wished that thebox office treasurer be covered by the agreementAnd we then agreed to include them in the agreement as wellWith regard to the wage rates to be paid to the boxoffice employees Felling further statedWell we both agreed where we would obtain therateAnd we said whatever rate was in effect withthe City of Anaheim would be the rate that wewould put in our box officeWe just didn t knowthe actual dollar amountThe treasurer position was not considered at the June9 1983 meetingAll the other terms and conditions which appear inGeneral Counsels Exhibit 2 were agreed to by the parties at the June 9 1983 negotiating meeting However,nothing was signed at that time Felling testifiedNonobody signed anythingWe verbally agreed And like Isaidwe all had our notes And we all compared notes tomake sure we both had the same thing But nobodysigned anythingFelling said at the trial that it was clear at that meeting that any agreement reached would be subject to asatisfactory written document being producedOn June 10 1983 Ogorzalek had a telephone conversation withWeaver Ogorzalek told Weaver that Ogorzalek understood that Weaver had negotiated a contract 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Pacific Amphitheatre. Ogorzalek told WeaverthatLocal 857 of IATSE had jurisdictioninOrangeCounty.Weaver replied that he had a contract, and thatWalter Diehl told Weaver that -he could have jurisdic-tion in Orange County. Og6rzalek said that Local 857 ofIATSE had jurisdiction, and Ogorzalek had a'copy of aletter that Ogorzalek would send to Weaver to verifythat.At the trial, Ogorzalek stated that a letter he wrotetoWeaver on that date "really states what went on in hisconversation,in essence.I don't remember the details." 13Introduced into evidence as General Counsel's Exhibit8was a copy of a letter date June 10, 1983, from Ogor-zalek to Weaver. The letter was prepared under Ogorza-lek'sdirection, signed by Ogorzalek,andmailed toWeaver with copies to the otherpersons namedthereon.In part the letter states:Regarding our conversation today pertaining totheNederlanderCostaMesaAmphitheatre andyour tentative contract agreement with the Neder-landers to cover the box office employees undermixed Local 504 IATSE, I wish to point out thatWalter Diehl gave this Local jurisdiction in OrangeCounty of roadshow motion pictures and legitimatetheatres in a letter dated September 25, 1972. Acopy enclosed.The Nederlanders have hired a Treasurer fromthis Local, for the Costa Mesa theatre and he in turnhas hired some other members from this Local.Moreover the Nederlanders have negotiated overthe box office of the Costa Mesa theatre as part ofour negotiations for the Pantages Theatre, the Wil-shire Theatre, the Greek Theatre and the CaliforniaCivic Light Opera, currentlyin-progress.Please do not execute any agreement until wecan talk to Walter Diehl and the Nederland'er orga-nization. It is our feeling that the IATSE shouldstrive not to become embroiled in NLRB 'jurisdic-tional disputes among member Locals.Iwill keep you informed regarding developmentsin this matter and would appreciate the same fromyou.Attached to General Counsel's Exhibit 8 is a copy of, aletter dated September 25, 1972, from Walter F. Diehl,assistantInternationalpresident, to the President ofLocal 857 of IATSE. The attachment to General Coun-sel'sExhibit 8 was received only for the limited purposeof showing what Ogorzalek transmitted with Ogorzalek'sletter toThis letter will serve to confirm the extension ofthe jurisdiction of Local No. 857 so as to include le-gitimate theatre and roadshow motion picture pres-entation houses inOrange County, California.The jurisdiction of Local No. 857 will not in-clude ticket sales in legitimate theatre and roadshowmotion picture presentation houses in both Los An-geles and Orange Counties.13 The foregoing is based on the creditedtestimonyof OgorzalekSometime in June 1983 after 'the June 9, 1983 meetingand prior to, the time the Pacific Amphitheatre beganselling tickets to the public on July 5, 1983, there was anunscheduled meeting between :representatives of the Em-ployer, the Union, and Local 857 of IATSE. Present forthe Employer were Felling and ' Bright. Present for theUnion were Weaver and Lane. Felling did not recall atthe trialwhether or not Butler was there. -Present ,forLocal 857 of IATSE were Ogorzalek and another repre-sentative who was not named by Felling. ,Those personsmet in the construction trailer at the Pacific Amphith-eatre jobsite. Felling testified:Well, a little bit of background. This was a con-clusion to a. concern that we had raised in our June9meeting' as, to the jurisdiction of the box officeemployees.We the employer had said to 504, afterthey told us' that the International had given themjurisdiction,we said, "We want, to be sure of that.because-,we don't want to be caught between a ju-risdictional dispute between the two locals."And they assured us that that wouldn't happen,and that they indeed had been awarded the jurisdic-tion by the International.-'iThen on this following' meeting the representa-tives of 857 and 504 came in and told us-told me-that they had met in Las Vegas with PresidentDiehl from the International; and he had awardedthe jurisdiction to 504 since they were a mixed localand covered all the IATSE activities in the county,on the stipulation that their agreement covered,thesame employees' job classifications as the 857 agree-ment covered. In other words, to include c the treas-urer in the agreement.We agreed to do that. And 857 said: fine, it's504's building.Subsequently, Felling said at the trial that he did notknow whether Ogorzalek was the one who indicatedthat Local 857 of IATSE was not seeking any represen-tation rights with regard to the box office employees but,in any.event,the statement was made in his presence andOgorzalek did not disagree ' with it.14 Felling. also re-called later at the trial that he was told on that occasionthat the box office employees had been told that theUnion would be representing them, and that he was toldthat there were no objections to that representation.Therewere no further negotiations regarding theterms and conditionsof the collective-bargaining agree-ment between the Employer and the Union. No agree-ment was signed by the parties at that time.Diane Freer, who was a witness at the trial, beganworking asa box office employee' for the Employer atthe Pacific Amphitheatre on June 20, 1983.15 Previously,she had not worked for the Employer. Freer was hiredby Bright, who she testified was a member of Local 85714Theforegoing is based on the credited testimony of Felling,ratherthan Ogorzalek's account.However, Ogorzalekacknowledged at the trialthat, "I just made an aside to Bright that it looks like we would have todesist to 504 in this case."is The followingis based on the"credited testimonyof Freer NED WEST INCof IATSE Freer also is a member of Local 857 ofIATSE To her knowledge all of the persons who werehired at the Employers box office in the week cornmencing June 20 1983 were not members of Local 857of IATSE She did not sign a card authorizing Local 857of IATSE to represent her at the Pacific AmphitheatreTo her knowledge Local 857 of IATSE representativesdid not come to the Pacific Amphitheatre and meet withthe box office employees thereFreer never signed any document authorizing theUnion to represent her and she never signed any document authorizing the Employer to deduct from herwages dues to be remitted to the Union However sincethe beginning of her employment a 1 5 percent assessment for the Union has been deducted from her weeklypaycheck In addition each quarter Freer has written acheck made out to IATSE Local 504 for her $36 quarterly dues to the Union She said the steward at the PacificAmphitheatre had picked up her checks Freernever received any receipt for her duesWhen she paidquarterly dues of $20 to Local 857 of IATSE she didreceive dues stamps which were issued by the InternstionalUnion She also paid a working assessment of 2percent of her gross pay when she had worked under aLocal 857 of IATSE contract She had signed an authorization to the company for the withholding of the 2 percent assessmentfor Local 857 of IATSE when she hadworked under a Local 857 of IATSE contractWhen Freer was questioned whether she was amember of the Union Freer repliedNot to my knowledge I have never joined Just I have been paying thedues and they have taken theassessments outFreer worked on a full time basis for the Employerfrom June 20 1983 until around October 1 1983 Thenshe resumed working at the Pacific Amphitheatre onApril 1 1984 and was still working there at the time shetestified on October 3 1984 The 1984 season was scheduled to end at the Pacific Amphitheatre on October 311984During the period of time she was not working fromaround October 1 1983 to April 1 1984 she did not payany quarterly dues to the Union Freer continued to payher $20 quarterly dues to Local 857 IATSE She explained at the trialWell I pay 857 anyway whether Iam working or not just to keepa member ingood standingDuring the period of time that Freer paid quarterlydues to the Union she also paid quarterly dues to Local857 of IATSE but not the 2 percentworking assessmentto Local 857 of IATSE 16Eshleman began working for the Employer at the PacificAmphitheatre on June 21 1983 17 He worked thereuntilOctober 30 1983 Eshleman was hired in the posetion of first assistant treasurer by Brightwho was thetreasurerat the Pacific Amphitheatre box office for theentire timethat Eshleman worked there Bright was theperson who Eshleman observed set up the schedule ofworking hours each week for the box office personnelBright also was the one who scheduled employees overtime work16Theforegoing is based on the credited testimony of Freer17 Thefollowing is based on the credited testimony of Eshleman37When Eshleman reported to work on June 21 1983for the Employer he observed Ogorzalek Weaver andBright come out of the door to Felling s office at the PacificAmphitheatreWhen Bright got to the box officeBright told Eshleman that the decision had been madeby management that they were going to go with 504 18Bright also told Eshleman that he was still going to tryto see if the three first assistants could work under thecontract of Local 857 of IATSE for a period of at least90 days as Bright had previously promised HoweverBright gave no assurance to Eshleman at the time butBright said he was going to try Eshleman believed (atthe trial) that Christina Dinan was present but he wasnot certain who was present that dayEshleman has never signed a card authorizing theUnion to represent him as his collective bargaining representativeEshleman has never signed any documentwhich authorized the Employer to deduct dues or workmg assessmentfees from Eshleman s paycheck However amounts for workingassessmentswere deducted fromhispaycheck by the Employer In September 1983Eshleman began making $36 quarterly dues payments tothe UnionIntroduced into evidence as General Counsels Exhibit5was a two page document which contains 37 namesemployment dates and termination dates if any Thedocument is a summary of the Employers payrollrecords that contain thenamesof all box office personnelemployed during the period covering June 20 1983through September 16 1984 It was stipulated that allemployment dates which appear on General Counsel sExhibit 5 as well as termination dates are those dateswhich are given in the Employers personnel recordscovering those named individualsThe parties also stipulated that no box office personnelwere employed at the Pacific Amphitheatre prior to June20 1983 General Counsels Exhibit 5 reveals that thefirst two box office employees at Pacific Amphitheatrewere Diane Freer and Kelly D Kemmerer whose employment began on June 20 1983 The next three boxoffice employees at the Pacific Amphitheatre wereChristina Dinan Bert Eshleman and Jerry Kobm whoseemployment date is June 21 1983 The other names ofemployees follow thereafter on the exhibit "IIntroduced into evidence as General Counsels Exhibit3 were copies of the EmployersDeduction Register forDeduction of Union Dues for the period from June 1,1983 through September 16 1984 For each box officeand stagehand employee of the Employer listed on thoserecords the documents show the amount of the uniondues deducted from the individual employees paycheckduring the time period specified on the documentsDivision 02on those records refers to the theaterDepartment 200 refers to box office employeesDepart1 a For the reasons discussed earlier in sec B herein regarding Eshleman s testimony concerninghis conversations with BrightImake thesame ruling hereand t iroughoutthe decision regardingthe admissibilityof testimonyattributing statementstoBrightAsindicatedpreviouslysuch testimony is uncontradicted because Brightdid not testify at thetrial19 The foregoingisbased on the stipulationsby the partiesand also onthe documentary evidence indicated4 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDment 300 refers to stagehandsDepartment 500 refersto another category of emloyeesDivision 98Department 998 is a computer code and refers to employeeswho were terminated in 1983 and whose names weretaken off the records as of December 25 1983 The Deduction Value refers to 15 percent of the gross wagesof the employees as being deducted for union dues TheEmployers assistant bookkeeperKaren Turner whowas a witness at the trial said that the deductions weremade for the Union and sent to it Turner further statedthat the dues deductions for box office employees employed by the Employer in 1983 commenced with theirfirst paycheck 20The Respondent Union has received dues and/or assessment fees for the box office personnel employed bythe employerat itsPacific Amphitheatre location duringthe period of time covering June 20 1983 to at leastSeptember 16 1984 21The General Counsel served a subpoena on the Employer on September 18 1984 requesting production ofdocuments reflecting each and every employees authonzation that the Employer withhold dues and/or assessment from their wages pursuant to the collective bargaining agreementNo such documents have been provided pursuant to that subpoena 22To Felling s knowledge the Employer did not requestthat its box office personnel sign dues deduction authorzation forms Felling did not request Bright to do soFelling did not see any copies of such documents However he testifiedbut I would not normally get thoseanyway 28No documents as described below were produced bythe Union pursuant toa subpoena servedby the GeneralCounsel Those documents sought by the subpoena werecopies of union authorization cards signed by employeesof the Employer employed at the Pacific Amphitheatreduring the period covering June 1 1983 thorugh October 1 1984 which authorized the Union to representthem as their collective bargaining representative 24The same subpoena served by the General Counsel onthe Union requested written correspondence between theUnion and Employer covering the period from June 11983 through October 1 1984 relating to the union secunty and dues-deduction provisions of the collectivebargaining agreement No such documents were provided pursuant to the subpoena 25The same subpoena requested written correspondencebetween the Union and the Employer covering theperiod from June 1 1983 through August 1 1983, relatmg to the negotiations and/or the execution of the collective bargaining agreementNo suchdocuments wereprovided pursuant to the subpoena 2620 The foregoing is based on the credited testimony of Turner documentary evidence and a stipulation by the parties21 The foregoing is based on a stipulation by the parties22 The foregoing is based on a stipulation by the parties23 The foregoing is based on the credited testimony of Felling24 The foregoing is based on a stipulation by the parties25 The foregoing is based on a stipulation by the parties26 The foregoing is based on a stipulation by the partiesD The Events in July 1983The Employer and the Umon entered into a collectivebargaining agreement which by its terms is effectivefrom July 1 1983 through February 28 1986 GeneralCounsels Exhibit 2 is a copy of that document 27On July 1 1983 Jerry Weaver business representativeof the Union attended a meeting of the Employers boxoffice employees at the Pacific Amphitheatre28 held inBright s office Present were Weaver Bright EshlemanFreer Chnstma Dman and five or six other employeesFreer said that most of the full time box office employeeswere there and that Bob Hanson also was present Shebelieved that he was in charge of health and welfare forthe UnionThe meeting began at 1 30 or 2 p in and it lasted forabout 20 or 30 minutes Freer described what happenedat themeetingas followsQ Okay Now could you please go into whathappened at this meeting?A Jerry Weaver just-he had a copy of the contractAnd he went over the main points of itsalary and vacation pay whatever He said that itwas a three year contract And after he did the employees had a few questions in regard to vacationpay and sick leave and whatnot And that was basically itAnd then he said that we would be required tojoin 504 if we wanted to stay working in the boxoffice within 30 days at which time we had aweek And if we didn t join then he would contactGene Felling and we would be terminatedQ You said he also went over sick pay vacationA Um hmQ Okay Do you recall exactly what he saidabout sick pay and vacation?A Yes There is no sick pay We would have novacation pay the first year And it would be a fivepercent vacation pay the second year and the thirdyearQ Was there anything else discussedat this meetmg?A That was pretty much it He had a copy ofthe contract that he passed around to whoeverwanted to read it And then he picked it up Andthatwas allthat I can remember They leftQ Do you recall anything else beingstated atthismeeting?A The only other thing I can recallis that healso discussed the initiation feemembership feewhateverwhich was $250 for the employees forthe first year That was what they were doing forPacificAmphitheatreAnd that the members ingood standing of 857 would not have to pay thetransfer fee it would just be waivedThat s about all I can remember specifically27 The foregoingis based on a stipulationby the parties28 The followingis based onthe creditedtestimonyof Freer NED WEST INCThe account given by Eshleman lends support toFreers testimony Eshleman said that Weaver told theemployees at the July 1 1983 meeting that the Umonwould be representing them and that the employeeswould have to join the Union if they wished to continueat the box office According to EshlemanWeaver alsosaid that the initiation fee would be waived for membersof Local 857 of IATSE There would be a $250 initiationfee for other personsWeaver told them that normallythe intiation fee was $1000 Eshleman recalled that it waspointed out at the meeting that many of the employeeswere members in good standing of another local unionWeaver replied that they still had to join the Union According to EshlemanWeaver also told them If youdon t want to work under our local you can take ahikeWeaver further told the employees that he couldwrite a letter to management and that the employeescould be terminated if they did not join the Union withina specific time 29Freer actually saw the document at the July 1 1983meeting which she described above as being a contractShe just skimmed over the document at that time without reading it thoroughly She did not recall seeing anysignatures on the document at that time At the trialFreer was shown a copy of General Counsels Exhibit 2which is the collective bargaining agreement betweenthe Union and the Emloyer in this proceeding Freer testifiedto the best of my knowledge it looks prettymuch the same one that we saw last year She acknowledged that there were signatures on General Counsel sExhibit 2 but she still did not recall seeing signatures onthe document on July 1 1983 30Eshleman also recalled that the employees were permitted to see two sets of documents which Eshlemandescribed at the trial as being contract documents 311He testifiedActually it was our first time that we got to seethe contract documents And they let us look at thedocuments I believe they had two sets And thenwhen the meeting was over they picked them upbecause the documents had not been completed Ibelieve there was typing or additions or variousthing[s] a few minor changes that had to occur Sothe contracts were not left with us that dayEshleman acknowledged at the trial that there were nosignatures on the last page of the documents at that pointin timeAccording to EshlemanWeaver told the persons atthe meeting on July 1 1983 that the Union had offered acontract to the Employer because Local 857 of IATSEhad neglected to do so As far as Eshleman knew, thedocument which was circulated at the meeting was theone Weaver had offered to the EmployerEshleman saidthatmost of the time spent at the meeting was taken upby questions to Weaver and answers from hint Eshlemanmade suggestionstoWeaver on things that could bechanged in the document Eshleman testified99 The foregoing is based on the credited testimony of Eshleman30 The foregoing is based on the credited testimony of Freer3 ' The following is based on the credited testimony of Eshleman39Q And did you make suggestions to Mr Weaveron things that could be changed in the document?A Yes sir we didQ And did Mr Weaver at that time tell you thathe warn t aware of some of these things and thathe would go back to the company?A Yes sir He said that he had never negotiateda box office contract before that he was sorry thatmany of the items were missing He said howeverhe would probably have to make up for that threeyears from now at the next negotiationsQ Did he tell you he was going to go back tothe company and try to make some of these adjustments that you were concerned about?A I believe on one or two items he said hewould go back to management But he said that wewould probably have to wait until the contract wasrenegotiated in three years I believe he saidFelling described at the trial the procedure for thetyping and the signing of the collective bargaining agreement as followsThe union was responsible for typing it up Theytyped it up and submitted it to me There wasminor typos and things like that involvedWe sentitback to them They cleaned it up and sent it backto me I reviewed it and then sent it up to Stan Seiden s office at the Pantages Theatre for his reviewand signatureFelling did not recall at the trial the exact date thatthe collective bargaining agreement was signed He didrecall that he sent the document to Seiden at the Pantages Theatre in Hollywood on July 11 1983 Fellingalso recalled that Felling signed the document in his permanentoffice at the Pacific Amphitheatre The officeswere modular buildings which were not installed untilabout a week before the first performance at the PacificAmphitheatre which was held on July 29 1983 He saidhe did not sign the collective bargainingagreement onthe opening night so July 28 1983 would have been thelatest dateon which he signed the contractAt the time the collective bargainingagreement wassigned thecontract terms already had been applied tothe employees of the Employer Felling explainedItwas a retroactiveagreementback to July 1When the Pacific Amphitheatre held its first performance onJuly 29 1983 the Employer had a full complement of employees in the various job classifications 32No stagehands were employed by the Employer at thePacificAmphitheatre prior to July 25 1983 Approximately eightstagehandswere employed for the first timeon that date All stagehands employed by the Employerat thePacific Amphitheatre from July 1983 through thedate of the trial in this proceeding have been referred tothat facility by the Union 3332 The foregoing is based on the credited testimony of Fellingas The foregoing is based on a stipulation by the parties 40DECISIONSOF NATIONALLABOR RELATIONS BOARDApproximately 21 box office personnel and 34 stagehands were employed by the Employer at the PacificAmphitheatre on July 29 1983 34Introduced into evidence as Respondent Employer sExhibit 2 was employee data for all the stagehands whohave been employed by the Pacific Amphitheatre dunngthe period from June 20 1983 when the Employeropened its operations to the time of the trial on October2 and 3 1984 As indicated previously in Statement ofthe Case herein Respondent Union s Exhibit 1 is basedon the information which is contained in RespondentEmployers Exhibit 2 An examination of both of thoseexhibits reveals that the earliest employment dates forstagehands of the Employer at Pacific Amphitheatre isJuly 25 1983 The stagehands whose employment date isJuly 25 1983 are Ralph SBedesRobert Breault JamesL BuckholzWilliamButlerDonaldDegenhardtRobert D Foreman Thomas M Lane and Thomas HMcClain The records show that the other stagehandshad subsequent employment dates with the EmployerFelling had expressed his belief in his pretrial affidavitwhich he had given to a NLRB agent that the Union atall timesrepresented a majority of the employees at thePacificAmphitheatreAt the trial he explained hisreason for that belief as followsthe summer of 1983 at least one box office employee wasa member of the Union 35Eshleman was asked dunng cross examination at thetrialwhether there were any members of the Unionworking inside the box office at the Pacific Amphitheatre dunng the summer of 1983 and any members of theUnion working as stagehands He replied affirmatively toboth questions but he did not say specifically at thatpoint how many of those persons were members of theUnion or when during thesummer monthsthey becamemembers of the Union Also his testimony does notreveal the basis for his knowledge of other personsunion membership His testimony wasQ Mr Eshleman you were employed in the PacificAmphitheatre box office during the summer of1983 Is that correctA Yes ma amQ During that time to your knowledge werethere any members of Local 504 working inside thebox office?A Yes ma amQ To your knowledge were there any membersof Local 504 working as stage hands?A Yes ma amWell because the box office was only composedof maybe four or five 857 people and there weresome 399 people maybe two or three or five ofthem There were some non union people in the boxofficeAnd most of the shows we always had between20 and 30 stagehands employedFelling said the stagehands were referred exclusivelyto the Employer by the Union Felling acknowledged atthe trial that as of the June 9 1983 meeting between theEmployer and the Union Bright was the only personemployed in the box office at the Pacific Amphitheatreand at that pointin timeBright was considered to be inmanagementAt the time of the second meeting later in June 1983between representatives of the Employer and the UnionFelling acknowledged that the box office employees hadnot expressed a desire to him to be represented by theUnion He believed that the box office employees at thattimewere nonunion because they had been referred tothe Employer by the college placement center However he also acknowledged that he was told that the boxoffice employees had been told that the Union would berepresenting them and he was told that there were noobjections raised to that representationThus Fellingsaid that the foregoing was one of the bases for his opmion that the Union represented a majority of the Employer s box office employees and stagehands Felling acknowledged also that no stagehands had been employedby the Employer on either June 9 1983 or on the dateof the second meeting between the Employer and theUnion in June 1983 Felling said that at some time during34 Theforegoingis basedon a stipulationby the partiesSubsequently he testified about two box office employees at the Pacific Amphitheatre being members ofthe Union Atone point(Tr 277)Eshleman saidTherewere two members of 504At another(Tr 277-278)Eshleman indicated that Bright had hired two membersof the Union Again(Tr 280)Eshleman also indicatedthat there were two employees from the Union One ofthose two members of the Union was Rick Hankus whowas hired on July 5 1983 by the Employer (See G CExh 5 )36E The Events in August 1983Sometime after August 1 1983 and before September11983 there was a conversation in Bright s officePresentwere BrightWeaver and EshlemanWeaverdid not tell Eshleman directly but Eshleman heardWeaver state that unless Eshleman joined the Union hewould be terminated 37On August 8 1983 there was a conversation amongFellingBrightand Eshleman in Felling s office 38Eshleman testifiedMr Felling called us to his office And he saidMr Eshleman I want you to understand by youfiling this complaint with the NLRB you cannothave another IATSE replace 504 if 504 in fact goesoutHe said857 cannot come inHe saidYouwill have to form a new union find a Teamsterslocal to represent you or have no union at allsa Theforegoing is based on the credited testimony of Felling'8 The foregoingisbased on the credited testimony of Eshleman andthe documentary evidenceindicated" The foregoingis based on the credited testimonyof Eshleman Thisevent is not alleged by the GeneralCounsel tobe an unfair labor pracrice38 The following is based on the credited testimonyof Eshleman NED WEST INCI then brought up the matter of the 1 5 percentdues that had been deducted from our payrollcheckswhich I told him I thought were illegalsince we had not signed a dues check off listAnd at that time he reached in his desk drawerAnd he pulled out some papers And I believe thatthe papers were the 504 contract And he read toMr Bright and myself from that contract And hesaidIf you do not allow these dues to be takenout of your paycheckImust terminateyou withinseen daysActually the complaint referred to above was a petitionwhich Eshleman had filed with NLRB but laterthe petition was dismissedEshleman acknowledged atthe trial that he did not look at the document whichFelling took out of his desk drawerIntroduced into evidence as General Counsels Exhibit6 was a copy of a two page document on the Employer sletterhead stationery It is dated August 3 1983 on theright side at the top of the first page The documentstatesWe the undersigned of Pacific Amphitheatre donot wish to be represented by International Alliance ofTheatrical Stage Employees Local 504Thereafter areheadings designated asname and date There are 18signatures under thename column and 8/3/83 appears under the date column opposite each signatureon the two pages Eshleman signed the document on thatdate and he saw each person whose signature appears onthe document sign the document on that date at the Pacific Amphitheatre Eshleman said at the trial that manyof those Pacific Amphitheatre box office employees whosigned the document were members of Local 857 ofIATSE Eshleman submitted General Counsels Exhibit6 and he also submitted signed authorization cards designating Local 857 of IATSE as their collectivebargainingrepresentative to NLRB All of the box office employeeswho signed General Counsels Exhibit 6 also signed authonzation cards for Local 857 of IATSE At the trialEshleman said those authorization cards had been returned to him by NLRB The cards were not offeredinto evidence at the trial 99During cross examinationEshleman acknowledgedthat not all of the Employers unit personnel who wereemployed on August 3 1983 at the Pacific Amphitheatre had signed General Counsels Exhibit 6 Amongthosewho he acknowledged at the trial did not signwereRick Hankus who was hired on July 5 1983Diane Henderson who was hired on June 24 1983 andwho was terminated on October 30 1983 Kelly Kemmerer who was hired on June 20 1983 and John Middletonwho was hired on June 28 1983 40The firsttime Eshlemansaw a copy of the collectivebargaining agreement with signatures on it was at aNLRBhearing onAugust 30 1983 4199 The foregoing is based on the credited testimony of Eshleman andthe documentary evidence indicated40 The foregoing is based on the credited testimony of Eshleman andG C Exh 541 The foregoing is based on the credited testimony of Eshleman41F The Events in September 1983Eshleman estimated that approximately 35 persons attended a meeting held around September 1 1983 at thePacificAmphitheatre He said the meeting was attendedby the entire box office staff who were working on theshift that day and others who were called in In additionhe said Mr and Mrs Lawson Blanchard Weaver Felling and Felling s secretary were presentThe meeting pertained to a discussion of a health andwelfare plan In addition Eshleman recalled that Weavertold the group that he was going to enforce the contractEshleman further testifiedHe said that he would writea letter to Gene Felling and that he would terminateanyone that failed to join the Local 42Eshleman said he began paying quarterly dues to theUnion in September 1983 after the meeting describedabove Eshleman stated at the trial that he was not amember of the UnionAbout September 9 1983 Weaver signed a letter addressed to Bright A copy of that letter was introducedinto evidence as General Counsels Exhibit 4 43 In partthe letter statesPursuant to our telephone conversation on Sep 81983 the following information you requested islisted belowINormal initiation fees and/or transfer fees are$1000002Dues per quarter are as of this date $36003Assessment fees are 1 5% of gross salariesAs you have been informed we have waived thefull initiation and/or transfer fee and set a $250 00fee for this season only This was done to help thepeople working in the box office However nextseason itwill be back to the full $1 000 00Please remember that I must have a complete listof employees both full time and part time This listmust have their address and telephone numbersIntroduced into evidence as General Counsels Exhibit7 was a copy of a letter dated September 13 1983 fromWeaver to Felling In part it statesThe Treasurer and Ticket Sellers have not fulfilled their obligations under the provision of Article II paragraphs B 1 & 2The above mentioned section in our contract provided that these personnel will be discharged withinseven (7) days upon written noticeIwish to envoke this section of our contractAfter Felling received a copy of General Counsel sExhibit 7 Felling spoke with Bright regarding it within aday or so of its receipt Felling testified that he toldBright that the clause was in our contract and that the42The foregoing is based on the credited testimony of EshlemanFreer did not relate the foregoing statement by Weaver in her account,but I found Eshleman s testimony on this point to be credible In thisconnectionG C Exh 7 shows that Weaver did what he said he woulddo43 The foregoing is based on a stipulation by the parties 42DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees would have to pay the dues or they wouldhave to be terminated as per the contract 44G ConclusionsRegardingthe Alleged Unfair LaborPracticesIn the General Counsels consolidated complaint it isalleged in paragraphs 8 9 10 and 11 that the Employerviolated Section 8(a)(1) (2) and(3) of theAct and it isalleged in paragraphs 8 9 10 and 12 that the Union violated Section 8(b)(1)(A) and(2) of the ActThose allegations are8 (a) On or about June 9 1983 Respondent Employer recognized Respondent Union and agreed toenter into a collectivebargaining agreement withRespondent Union whichagreementwas executedby Respondent Employer sometime between July11and July 29 1983 Said collective bargainingagreementwas effective by its terms from July 11983 through February 28 1986 covering wagesratesof pay hours of employment in a collectivebargaining unit described above in paragraph 7(b) [The recognition clause and the union securety clauses of art II of the collectivebargainingagreement are quoted in thisallegation ]9On or about June 9 1983 Respondent Employer and Respondent Union applied and thereafter have maintained and enforced the collectivebargainingagreementdescribed above in paragraph8 to the employees in the unit described above inparagraph 710Respondents engaged in the conduct described in paragraph 9 above notwithstanding thefact that at the time Respondent Union did not represent an uncoerced majority of the employees mthe unit described in paragraph 7 above11By engaging in the conduct described abovein paragraphs 9 and 10 above Respondent Employer has encouraged its employees to join support orassistRespondent Union12On or about June 9 1983 Respondent Unionreceivedaid, assistanceand support from Respondent Employer by agreeing to accept recognition asthe exclusive bargaining representative of Respondent Employers employees notwithstanding that Respondent Union did not lawfully represent an uncoerced majority of the employees in the unit described in paragraph 7 aboveBased on the credited findings of fact set forth previously I conclude that on June 9 1983 the Employerrecognized the Union as the exclusive collective bargaining representative of the box office employees and stagehands who were to be employed by the Employer at itsnew facility the Pacific Amphitheatre The Union onJune 9 1983 accepted such recognition as the exclusivecollective bargaining representative of employees who atthat time had not yet been hired Thus both Respondents acted prior to the time that any employees were employed in the bargaining unit Because there were no em44 The foregoing is based on the testimony of Feltingployees in thebargainingunit the Union was not at thattime the collectivebargainingrepresentative of the majonty of the unit employeesIn its opinioninLadies Garment Workers (BernhardAltmann Texas Corp) v NLRB366 U S 731 738 (1961)the Supreme Court heldSection 8(a)(2) of the Act makes it an unfair laborpractice for an employer to contributesupportto a labororganizationThe law has longbeen settled that a grant of exclusive recognition toaminority union constitutes unlawful support inviolation of that section, because the union so favored is givenmarked advantage over any other insecuring the adherence of employeesLabor BoardvPennsylvania Greyhound Lines303 U S 261 267In the Taft Hartley Law Congress added Section8(b)(1)(A) to theWagner Act prohibiting as theCourt of Appeals heldunions from invading therights of employees under Section 7 in a fashioncomparable to the activities of employers prohibitedunder Section 8(a)(1)208 F 2d at 620 It was theintent of Congress to impose upon unionsthe samerestrictions which the Wagner Act imposed on employerswith respect to violations of employeerightsThe Supreme Court further held in that case at 739The act made unlawful bySection 8(a)(2) is employer support of a minorityunionHere that support is an accomplished factMore need not beshown for even if mistakenly the employeesrights have been invaded It follows that prohibitedconduct cannot be excused by a showing of goodfaithThus while I have considered the Employers argument that it was acting in good faith at all times andthat it was seeking to avoid a jurisdictional dispute between labor organizations I conclude that such an argumentdoes not have merit in these circumstances wherethe Employer has extended recognition to a collectivebargaining representative which did not represent a majonty of unit employees at the time As indicated in theSupreme Court s opinion quoted above at 738 a grant ofexclusive recognition to a minority union constitutes unlawful support in violation of that section [8(a)(2)]Alsoas indicated in the Supreme Court s opinion quotedabove at 738 with regard to Section 8(b)(1)(A) It wasthe intent of Congress to impose upon unions the samerestrictionswhich the Wagner Act imposed on employerswith respect to violations of employee rightsAccordmgly I find that the Employer and the Union violatedon June 9 1983, Section 8(a)(2) and Section8(b)(1)(A) of the Act respectively in such circumstancesIhave not discussed cases which apply the provisionsof Section 8(f) of the Act because the Employer is not anemployer primarily engaged in the building and construction industry NED WEST INCWithout repeating here all of the findings of fact Ifurther conclude that the evidence shows that the Employer and the Union on June 9 1983 entered into negotiationsfora collective bargaining agreementwhichamong other things would contain provisions regardingthewages hours and working conditions of unit employeesAs indicated above the Union was not the collective bargaining representative of a majority of the unitemployees at that time I also conclude that the Employer and the Union on June 9 1983 reached a verbalagreementfor a collectivebargainingagreement covering the employees to be employed in the bargaining unitThe evidence shows that both parties compared theirbargaining notes and made sure that each side had thesame thingWage rates for the box office employeeswere agreed upon in the sense that both parties agreedthat the wage rates would be the same as those wagerates already in effect with the city of Anaheim Thus Iconclude that the fact that the parties did not recall theexact dollars and cents figures at the negotiations onJune 9 1983 does not negate the fact that agreementwas reached to pay the same wage rates paid by the cityof AnaheimThe unit placement of the treasurer was not raised andwas not an issueon June 9 1983 Therefore his unitplacementwas not an unresolved issue left to be determined later Instead it was not an issueat the time of thenegotiations on June 9 1983 Subsequently the partiesdid readily agree on his unit placement when the question first arose but I construe that subsequent act as amodification of the verbalagreementalready reached bythe parties on June 9 1983 Nothing has been shownhere which would prevent both parties to the agreementfrom jointlyagreeingto change or modify their ownagreementThe fact that both parties agreed to make achange in theirearlier agreementdoes not wipe out thefact thatan earlier agreementhad been reached Therefore I conclude that all that remained on June 9 1983with regard to the parties collective bargaining agreement were typing a documentand signingitSuch functions as typing proofreadingsigningandprinting ofagreementshave been described as beingministerialacts which do not allow for personal discretionIhave considered Felling s testimony that an agreement reached by the parties on June 9 1983 would besubject to a satisfactory written document being producedAbsent any furtherexplanationby him on thatpoint, I construe his testimony to mean that the writtencontractwhich was to be produced by the Unionwould have to contain the terms and provisions of theverbal agreementreached by the parties on June 9 1983In other words if the written agreement vaned from theverbal agreementnegotiated on June 9 1983 the writtenagreementwould not be satisfactory That seems to be alogicalinterpretation of Felling s testimony since bothparties comparedbargaining notes onJune 9 1983 tomake surethey had thesame thingBasedon the findings of fact set forth previously Ialso conclude that the evidence shows that the verbalagreementreached by the parties on June 9 1983 asmodified later with regard to the unit placement of thetreasurerwas prepared in written form and signed by43the partiesThe terms and provisions of the collectivebargaining agreement already had been in effect prior tothe signing of the contract which was introduced intoevidence as General Counsels Exhibit 2 at the trial inthis proceedingThe document itself provides for effective dates from July 1 1983 through February 28 1986Based on Felling s testimony I conclude that GeneralCounsel s Exhibit 2 was signed sometime during theperiod of about a week before the first performance atthe Pacific Amphitheatre and the day before the firstperformance The evidence shows that the first performance was held on July 29 1983 Felling was certain atthe trial that he did not sign the collective bargainingagreement on opening night so I conclude based on histestimony that July 28 1983 was the latest date onwhich he signed the documentIconclude that the collective bargaining agreementbetween the Respondent Employer and the RespondentUnion contains both union security and exclusive referralprovisionsArticle II paragraph B I provides in partEvery Employee subject to this agreement shall becomeobligated to pay periodic dues to the UnionArticle IIparagraph B 2 provides in partIf an Employee who is obligated to make periodicpayments to the Union as required above fails todo sothe Company shalldischarge suchEmployee if he/she has not remedied his default 45The Union in its posttnal brief raises an interestingpoint regarding article II paragraph B 2 The next sentence following the one quoted in part above statesProvided however that nothing contained herein shallrequire the Company to discharge or otherwise discnminate in any way against any Employee nor be interpretedas requiring either party to take any action or refrainfrom takinganyaction contrary to lawOn their facethe two sentences appear to be inconsistent One sentence indicates that the Company shall discharge an employee who is in default on his union dues obligationsunder the conditions described in that sentence On theother hand the second sentence indicates that nothing inthe contract requires the Company to discharge or otherwise discriminate against an employeeHowever thestatements regarding union security obligations attributedto both Felling and to Weaver who were present at thecontract negotiations reveal there was no ambiguity orinconsistency regarding their understanding of the unionsecurity provisionsThese statements already are contamed in the findings of fact and will be discussed laterhereinwith regard to the allegations in paragraphs 13and 14 of the General Counsels consolidated complaintAlsoWeaver s letter dated September 13 1983 to Fellingwhich was introduced into evidence as GeneralCounsels Exhibit 7 shows no ambiguity about theunion security provisions of the collective bargainingagreementWeaver wrote in partThe above mentioned section in our contract provides that those personnelwill be discharged within seven (7) days upon writ15As indicated only portions of the contract are quoted here SeeG C Exh 2 forthe full text 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDten noticeIn any event even if there is an ambiguityor an inconsistency in the contract language regardingunion security provisions the burden to interpret thecontract language should not fall on the employees whowould be acting at their peril if their interpretation wasincorrect Instead the fault if any should he with thedrafters of the agreementAnother point raised by the Union in its posttnal briefis the contention that the hiring hall or reference procedure under the contract terms is not an exclusive oneThe hiring hall or referral system is provided for in article IV paragraphs A and B However in article I it isstated in partThat work will be performed primarilyby people from the Union in coordination with the performer s technical and production crewThe Unionpoints to the word primarily in that sentence in articleIHowever the next sentence in article I furnishes an explanation by providing an example It statesWhere appropriate and agreed certain work maybe performed on a man for man basis between theUnion members and the performers crew for example during a performance the sound man fromthe Union could be used as a backup to the performer s Soundman/MixerWith the example given in mind I conclude that theword primarily in article I does not rule out the exclulive referral system of article IV but instead article Irecognizes the fact that a performer may desire to havethe performers own crew do certain work during theperformer s showNo evidence was presented in this proceeding thatanyemployee of the Employer at the Pacific Amphitheatresigned any document authorizing the Union to representthat employee for collective bargaining purposes and noevidence was presented that any such employe., signedany document authorizing the Employer to deduct uniondues or assessments from the employees wages Nevertheless the evidence shows that the Employer has deducted a 1 5 percent assessment from the gross pay ofemployees in the unit covered by the collective bargaining agreement and the Employer has transmitted suchfunds to the Union without having dues deduction authonzations from such employees and notwithstandingthe fact that the Union did not represent an uncoercedmajority of the Employers employees In addition theevidence showed that employees of the Employer havepaid to the Union quarterly dues in accordance with theunion security clauseIn its decisions inBobs Big Boy Family Restaurants264 NLRB 432 434 (1982) the Board heldBy entering into a contract with the Associationwhich contained a union security provision and byenforcing that union security provision the Employer violated Section 8(a)(1) (2) and (3) of theActBy entering into the 1980-83 contract containing aunion security provision the Association violatedSection 8(b)(2) of the Act Such conduct also constitutesan independentviolationofSection8(b)(1)(A) since the Association was not the exclusive bargaining representative of employeesIn this connection see the Board s decision in R J ELeasing Corp262 NLRB 373 (1982)and Carbonex CoalCo 262 NLRB 1306 (1982)In view of the foregoing conclusions and discussion Ifurther conclude that a preponderance of the evidenceestablishes that the Employer has engaged in unfair laborpractices within the meaning of Section 8(a)(1) (2) and(3) of the Act as alleged in the General Counsels consolidated complaint and that the Union has engaged inunfair labor practiceswithin the meaning of Section8(b)(1)(A) and (2) of the Act as alleged in the GeneralCounsels consolidated complaintIhave given consideration to the contention of theEmployer and the Umon that the Union subsequentlyachieved majority status in the unit prior to the actualsigning of the written contract In its opinioninLadiesGarment Workers (Bernhard Altmann Texas Corp)supraat 736 the Supreme Court heldAt the outset we reject as without relevance toour decision the fact that as of the execution dateof the formal agreement on October 10 petitionerrepresented a majority of the employeesAs theCourt of Appeals indicated the recognition of theminority union on August 30 1957 wasa fait accomplidepraving the majority of the employees oftheir guaranteed right to choose their own representative280 F 2d at 621 It is therefore of noconsequence that petitioner may have acquired byOctober 10 the necessary majority if during the intenor it was acting unlawfully Indeed such acquisition of majority status itself might indicate that therecognition secured by the August 30 agreement offorded petitioner a deceptive cloak of authoritywith which to persuasively elicit additional employee supportI conclude that the Supreme court s holding is apphcable here Because I have found that the Employer andthe Union have engaged in unfair labor practices cornmencingon June 9 1983 as indicated above I concludethat it would not be a valid defense to show that theUnion subsequently achieved majority status during theweek before July 29 1983 in these circumstancesMoreover I further conclude that the evidence doesnot prove that the Union had achieved majority status atany time The fact that a person is referred from theUnion s dispatching office to the Employer for consideration for employment at the Pacific Amphitheatre doesnot prove that the person being referred is a member ofthe Union and it does not prove that the person has authonzed the Union as his collective bargaining representativeTo hold otherwise would require an assumption tobe made that the Union has operated a members onlyhiring hall and referral system or it would require an assumption to be made that all persons being referred tothe Employer voluntarily had become union members orhad authorized the Union to represent them for collective bargaining purposesNeither assumption is warrant NED WEST INCed to be made based on the facts which were presentedin this caseThe collective bargaining agreement between theUnion and the Employer specifically provides that theUnion will refer stagehands and other personnel coveredby the contract on recognized factors such as ability forexample andwithout discrimination based upon theUnion or Non union status of the registrants (See artIV par B G C Exh 2)In addition to the testimony of Eshleman and Freer regarding their own lack of membership in the Unionthere is Eshleman s testimony regarding General Counsel s Exhibit 6 that there were just two members of theUnion at that time I do not consider Eshleman s testimony regarding the two members to be dispositive on thenumber of the Union s members yet there was no proofto the contraryIn summary I conclude that proof that persons werereferred or dispatched by the Union to employment withthe Employer is not the same as proof that those personswere union members or proof that those persons had authonzed the Union to be their collective bargaining representative at that timeIhave also given consideration to the Employers estoppel contention that would preclude the ChargingParty from pursuing the unfair labor practice charges because he had asked Weaver to go back to the Employerand get certain concessions in the contract (See the Employer s closing argument at Tr 311-312) In the view ofthe Employer Eshleman was asking the Union to negotiate on Eshleman s behalf and therefore he should be estopped from pursuing this actionAt the time Eshleman made the suggestions to Weaveron July 1 1983 recognition had already been extendedby the Employer to the Union and a verbal agreementreached In addition Eshleman and the other employeeswere told that they were required to join the Unionwithin 30 days or be terminated from employment Thusthe situation at that point in time was one of a fait accompli presented to Eshleman In these circumstaces Ido not construe Eshleman s suggestions for changes inthe contract as a ratification or acquiescence in what hadalready occurred Eshleman s subsequent actions as setforth in the findings of fact show tha Eshleman was notseekingto have the Union negotiate on his behalf In anyeventin decidingwhether or not unfair labor practiceshave occurred I should look to the public rights setforth in the Act as distinguished from private rights Iconclude that the estoppel contention with regard to theCharging Party lacks merit in these circumstances described aboveIn paragraph 13 of the General Counsels consolidatedcomplaint it is alleged13On or about August 8 1983 at the PacificAmphitheatreRespondentEmployeractingthrough Felling rendered aid assistance and support to Respondent Union by telling employees thatRespondent Employer would terminate employeeswithin 7 days if the employees did not agree toautomaticpayroll deductions for payment of certainassessmentstoRespondent Union, in compliance45with the collective bargaining agreement describedin paragraph 8 aboveBased on the credited findings of fact I conclude thatFelling told Eshleman about August 8 1983 that Eshleman would be terminated from employment within 7days if Eshleman did not permit the Employer to withhold union assessments from Eshleman s wages as provided for in the collective bargaining agreement betweenthe Employer and the Union Therefore I conclude thata preponderance of the evidence establishes the unfairlabor practices alleged in paragraph 13 of the GeneralCounsels consolidated complaint to be in violation ofSection 8(a)(1) and (2) of the ActIn paragraphs 14(a) and (b) of the General Counsel sconsolidated complaint it is alleged14On or about the dates listed below at the PacificAmphitheatreRespondentUnionactingthroughWeaver restrained and coerced RespondentEmployers employees in the exercise of therights guaranteed in Section 7 of the Act by(a)On or about July 1 1983 telling employees atthe Pacific Amphitheatre that the Union had a contractwith Respondent Employer and that the employees had to join Respondent Union or else hewould request that Respondent Employer fire theemployees(b)On or about September 1 1983 telling employees at the Pacific Amphitheatre that the Unionhad a contract with Respondent Employer and thatthe employees had to join Respondent Union or elsehe would request that Respondent Employer firethe employeesBased on the credited findings of fact I conclude thatWeaver told employees on July 1 1983 that the Unionhad a contract with the Employer and that employeeswould be required to join the Union within 30 days ifemployees wanted to continue working at the box office,and if employees did not join the Union the Unionwould contact the Employer and the employees wouldbe terminatedI also conclude that the evidence shows that Weavertold employees on September 1 1983 that the Unionwas going to enforce the contract and that the Unionwould write a letter to the Employer who would terminate anyone who failed to join the Union Therefore Iconclude that a preponderance of the evidence establishes the unfair labor practices alleged in paragraphs14(a) and (b) of the General Counsels consolidated coinplaint to be in violation of Section 8(b)(1)(A) of the ActParagraphs 15 through 23 of the General Counsel sconsolidated complaint are essentially conclusionary allegations pertaining to the alleged unfair labor practicesAs such those allegations do not require further discussion in view of the findings and conclusions alreadystated herein 46DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1The RespondentEmployer has been an employerengaged in comerce at all times material herein withinthe meaning of Section2(6) and (7) of the Act2TheRespondent Union has been a labor organization at all times material herein within the meaning ofSection 2(5) of the Act3TheRespondent Employer has engaged in unfairlabor practices within the meaning of Section 8(a)(1) (2)and (3) of the Act byInterferingwith restraining and coercing employees in the exercise of the rights guaranteed inSection 7of theAct rendering aid assistance andsupport to the Respondent Union which did notrepresent an uncoerced majority of the RespondentEmployers employees and discriminating in regardto the hireor tenure of employment and the termsor conditions of employment of its employees so asto encourage membership in the Respondent Unionby(a)Recognizing on June 9 1983 the RespondentUnion as the collective bargaining representative ofcertain employeesof theRespondent Employer(b)Negotiating and agreeing on June 9 1983 toa collective bargaining agreement with the Respondent Union concerning the wages hours working conditions and other terms and conditions ofemployment of certain employees of the RespondentEmployerwhich collective bargaining agreement includes union security provisions and exclusive referral system provisions(c)Thereafterapplyingmaintaining and enforcing the provisions of the collective bargainingagreement notwithstanding the fact that the RespondentUnion didnot represent an uncoerced majonty of theRespondent Employers employees4TheRespondent Employer has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(2) of the Act byInter""enng with restraining and coercing employees in the exercise of the rights guaranteed inSection 7 of the Act and rendering aid assistanceand support to the Respondent Union which didnot represent an uncoerced majority of the Respondent Employers employees byTelling an employee on or about August 8 1983thathewould be terminated from employmentwithin 7 daysif the employee did not permit theRespondent employer to withhold union assessments from the employees wages as provided forin the collective bargaining agreement between theRespondent Employer and the Respondent Union5TheRespondent Union has engaged in unfair laborpracticeswithin the meaning of Section 8(b)(1)(A) and(2) of the Act byRestraining and coercing employees in the exercise of the rights guaranteed in Section 7 of theAct and causing or attempting to cause the RespondentEmployer todiscriminate against employees in violation of Section 8(a)(3) of the Act by(a)Receiving aid assistance and support from theRespondent Employer by agreeing on June 9 1983to accept recognition as the exclusive collectivebargaining representative of certain employees ofthe Respondent Employer notwithstanding the factthat the Respondent Union did not represent an uncoercedmajority of the Respondent Employer semployees(b)Negotiating and agreeing on June 9 1983 toa collective bargaining agreementwith the Respondent Employer concerning the wages hoursworking conditions and other terms and conditionsof employment of certain employees of the RespondentEmployerwhich collective bargainingagreement includes union security provisions andexclusive referral provisions(c)Thereafter applyingmaintaining and enforcmg the provisions of the collective bargainingagreement notwithstanding the fact that the Respondent Union did not represent an uncoerced maMonty of the Respondent Employers employees6TheRespondent Union has engaged in unfair laborpractices within the meaning of Section 8(b)(1)(A) of theAct byRestraining and coercing employees in the exercise of the rights guaranteed in Section7 of the Actby(a)Telling employees of the Respondent Employer on orabout July11983 that the Respondent Union had a contractwith theRespondent Employer and thatthe employees would be requiredto join the RespondentUnion within30 days if theemployees wanted to continue working at the Respondent Employersbox officeand if the employees did not join the Respondent Union the RespondentUnion wouldcontact the Respondent Employer and theemployees would be terminated(b)Telling employeesof theRespondent Employer on orabout September 1 1983 that the Respondent Union was going to enforce the contractand that the RespondentUnion wouldwrite a letterto the Respondent Employer who would terminateanyone who failed to join the Respondent Union7The unfairlabor practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe ActTHE REMEDYSince I have foundthat theRespondent Employer hasengaged in unfair labor practices within meaning of Section 8(a)(1)(2)and (3) of theAct and since I havefound that the Respondent Union has engaged in unfairlabor practices within the meaning of Section 8(b)(1)(A)and (2) of the ActI shall recommend to the Board thatboth the Respondent Employer and the RespondentUnion be ordered to cease and desist from engaging in NED WEST INCsuch unfair labor practices and that both take certain offirmative action in order to effectuate the policies of theActAmong the affirmative acts which are necessary toremedy the unfair labor practices found herein is anorder that the employees be reimbursed with appropnate interest for the union dues fees and assessmentswhich the employees paid as a result of both Respondents unfair labor practicesIn her closing argument the attorney for the RespondentEmployer requests that the Respondent Employernot be held liable if a violation is found because the Respondent Employer sent the money it withheld from theemployees paychecks to the Respondent Union (See Tr313-314) In view of the nature of the unfair labor pratticesby both the Respondent Employer and the Respondent Union I conclude that joint and several hability is an appropriate remedy here In this connection Ihave considered the fact that the Respondent Employerrecognized the Respondent Union as the collective bargaining representative of its employees when the Respondent Union was not the representativeof anuncoerced majority of its employees negotiated and agreedto a collective bargaining agreement with the Respondent Union which contained a union security clause toldan employee that he would be terminated if he did notpermit the Respondent Employer to withhold union assessments from his wages as provided in that collectivebargaining agreement and withheld union assessmentsfrom employees paychecks pursuant to that collectivebargaining agreement without any dues deduction authorization from the employees In these circumstances Ifind that the Respondent Employer must share responsibility and share liability with the Respondent Union inorder to remedy the unfair labor practicesRainey Secunty Agency274 NLRB 269 fn 3 (1985)Hermet Inc 222NLRB 29 fn 1 (1976)Interest on such money to be reimbur, ed to the employees for their union dues fees and assessments paidas a result of the unfair labor practices found hereir is tobe computed in accordance with the Board s decisions inIsisPlumbing Co138NLRB 716 (1962) andFloridaSteel Corp231 NLRB 651 (1977)In her closing argument the General Counsel points tothe seasonal nature of the Respondent Employers bustness and she requests that the remedial notices be mailedby the Respondent Employer and by the RespondentUnion in the event that the employees are not currentlyemployed by the Respondent Employer (See Tr 308) Iconclude that the General Counsels request has merit inthese circumstances because the record indicates that theRespondent Employers facility is an outdoor theaterwhich is closed during the winter monthsOn these findings of fact and conclusions of law andon the entire record I issue the following recommended464e If noexceptions are filed asprovided bySec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrdershallasprovidedin Sec 102 48of theRules be adopted by theBoard and all objections to them shall be deemed waived for all purposesORDER47IThe Respondent Employer James Nederlanderd/b/aNedWest Inc d/b/a Pacific AmphitheatreCostaMesa California its officers agents successorsand assigns shallICease and desist from(a) Interfering with restraining and coercing employees in the exercise of the rights guaranteed in Section 7of the Act renderingaid assistanceand support to theRespondentUnionwhich did not represent an uncoerced majority of the Respondent Employers employees and discriminating in regard to the hire or tenure ofemployment and the terms or conditions of employmentof its employees so as to encourage membership in theRespondent Union by(1)Recognizing the Respondent Union as thecollective bargaining representative of certain employees of the Respondent Employer(2)Negotiating and agreeing to a collective bargaining agreementwith the Respondent Union concerningthe wages hours working conditions andother terms and conditions of employment of certam employees of the Respondent Employer whichcollectivebargaining agreement includes union secunty provisions and exclusive referral system provisions(3)Thereafter applyingmaintaining and enforcmg the provisions of the collective bargainingagreementnotwithstanding the fact that the Respondent Union did represent an uncoerced masonty of the Respondent Employers employees(b) Interfering with restraining and coercing employees in the exercise of the rightsguaranteedin Section 7of the Act and renderingaid assistanceand support tothe Respondent Union which did not represent an uncoerced majority of the Respondent Employers employees byTelling an employee that he would be terminatedfrom employment within 7 days if the employeedid not permit the Respondent Employer to withhold unionassessmentsfrom the employees wagesas provided for in the collective bargaining agreement between the Respondent Employer and theRespondent Union(c) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Withdraw and withhold recognition from the Respondent Union as the collective bargaining representstive of the Respondent Employers employees in the unitdescribed below unless and until such time as the Respondent Union has been duly certified by the NLRB asthe exclusive collective bargaining representative of suchemployees The unit is described as 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllmastercarpentersmasterpropertymenmaster electriciansmaster soundmenmaster wardrobe persons front light operators budge light operators visualeffect operators sound console operatorstape deck operators turntable and winch operators traveler operators chemical effect operatorsfloor sound men pyrotechnic operators forkliftoperators riggers truck loaders or unloaderstreasurers ticket sellers employed by the Respondent Employer at the Pacific Amphitheatre excluding all other employees guards and supervisors asdefined in the Act(b) Cease giving any effect to the terms and conditionsof the collectivebargaining agreementbetween the RespondentEmployer and the Respondent Union withregard to the employees in the unit described above andspecifically cease deducting union assessments from employeeswages in the unit described above(c) Jointly and severally with the Respondent Unionreimburse the employees of the Respondent Employerfor the union dues fees and assessments which they paidas a resultof the unfair labor practices found herein Interest on such money is to be computed in accordancewith the remedy section of this decision and such interest paid to the employees(d) Preserve and on request make available to agentsofNLRB for examination and copying all of therecords which are needed to analyze and determine theamount of money due under the terms of this Order(e)Post at its facility at the Pacific Amphitheatre inCostaMesa California copies of the attached noticemarkedAppendix 47 Copies of the notice on formsprovided by the Regional Director for Region 21 afterbeing signedby the Respondents authorized representative, shall be posted by the Respondent immediatelyupon receiptand maintainedfor 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered defaced or covered by any other materal(f)Post at the same places and in the same manner asdescribed in the above paragraph copies ofAppendixB as soon assuch copies have been signed by a representative of the Respondent Union and forwarded to theRespondent Employer by the Regional Director forRegion 21 of the Board(g) Furnish to the Regional Director for Region 21 ofthe Board signed copies of the notice markedAppendixA in a sufficient number to be posted by the Respondent Union in all places where notices to its members arecustomarily posted(h) In the event that the Respondent Employers PacifisAmphitheatre is closed at the time the RespondentEmployer commences compliance with the terms of thisOrder such as for example being closed for the winter*' If thisOrder isenforced by a Judgmentof a UnitedStates Court ofAppeals the words in the notice reading Postedby Orderof the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United StatesCourtof Appeals Enforcing an Order of the National Labor Relations Boardseason then the Respondent Employer and the Respondent Union jointly shall mail a copy of Appendix A anda copy of Appendix B to the last known address ofeach unit employee who was employed at any timeduring the last payroll period before the RespondentEmployers Pacific Amphitheatre closed(i)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIIThe Respondent Union International Alliance ofTheatrical Stage Employees and Moving Picture Machore Operators of the United States and Canada Local504Anaheim California its officers agents and representatives shall1Cease and desist from(a)Restraining and coercing employees in the exerciseof the rights guaranteed in Section 7 of the Act andcausing or attempting to cause the Respondent Employerto discriminate against employees in violation of Section8(a)(3) of the Act by(1)Receiving aid assistance and support fromthe Respondent Employer by agreeing on June 91983 to accept recognition as the exclusive collective bargaining representative of certain employeesof the Respondent Employer notwithstanding thefact that the Respondent Union did not represent anuncoerced majority of the Respondent Employer semployees(2)Negotiating and agreeing to a collective bargaining agreement with the Respondent Employerconcerning the wages hours working conditionsand other terms and conditions of employment ofcertain employees of the Respondent Employerwhich collective bargaining agreement includesunion securityprovisionsand exclusive referralsystem provisions(3)Thereafter applyingmaintaining and enforcing the provisions of the collective bargainingagreement notwithstanding the fact that the Respondent Union did not represent an uncoerced majonty of the Respondent Employers employees(b) Restraining and coercing employees in the exerciseof the rights guaranteed in Section 7 of the Act by(1)Telling employees of the Respondent Employer that the Respondent Union had a contractwith the Respondent Employer and that the employees would be required to join the RespondentUnion within 30 days if the employees wanted tocontinueworking at the Respondent Employer sbox office and if the employees did not join theRespondent Union the Respondent Union wouldcontact the Respondent Employer and the employees would be terminated(2)Telling employees of the Respondent Employer that the Respondent Union was going to enforce the contract and that the Respondent Unionwould write a letter to the Respondent Employerwho would terminateanyonewho failed to join theRespondent Union NED WEST INC(c) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Cease acting as the exclusive collective bargainingrepresentative of the Respondent Employers employeesin the unit described below unless and until such time asthe Respondent Union has been certified by the NLRBas the exclusive collective bargaining representative ofsuch employees The unit is described asAllmastercarpentersmasterpropertymenmaster electriciansmaster soundmen master wardrobe persons front light operators bridge light operators visual effect operators sound console operators tape deck operators turntable and winch operators traveler operators chemical effect operatorsfloor sound men pyrotechnic operators forkliftoperators riggers truck loaders or unloaderstreasurers ticket sellers employed by the Respondent Employer at the Pacific Amphitheatre excluding all other employees guards and supervisors asdefined in the Act(b) Cease giving any effect to the terms and conditionsof the collective bargaining agreement between the RespondentUnion and the Respondent Employer withregard to the employees in the unit described above(c) Jointly and severally with the Respondent Employer reimburse the employees of the Respondent Employerfor the union dues fees and assessments which they paidas a resultof the unfair labor practices found herein Interest on such money is to be computed in accordancewith the remedy section of this decision and such interest paid to the employees(d) Preserve and on request make available to agentsofNLRB for examination and copying all of therecords which are needed to analyze and determine theamount of money due under the terms of this Order(e)Post at its business office in Anaheim, Californiaand its meeting halls copies of the attached noticemarkedAppendix 48 Copies of the notice on formsprovided by the Regional Director for Region 21 afterbeing signed by the Respondent Union s authorized representative shall be posted by the Respondent Union immediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to members are customarily posted Reasonable steps shall be taken by the Respondent Union toensure that the notices are not altered defaced or covered by any othermaterial(f)Post at the same places and in the samemanner asdescribed in the above paragraph copies ofAppendixA as soon as such copies have been signed by a representative of the Respondent Employer and forwarded tothe Respondent Union by the Regional Director(g) Furnish to the Regional Director signed copies ofthe notice markedAppendix B in a sufficient number48 Seein 47 supra49to be posted by the Respondent Employer in all placeswhere notices to employees are customarily posted(h) In the event that the Respondent Employers PacifisAmphitheatre is closed at the time the RespondentUnion commences compliance with the terms of thisOrder such as for example being closed for the winterseason then the Respondent Union and the RespondentEmployer jointlyshallmail acopy of Appendix A anda copy of Appendix B to the last known address ofeach unit employee who was employed at any timeduring the last payroll period before the RespondentEmployers Pacific Amphitheatre closed(i)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form join or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protected concerted activitiesWE WILL NOT interfere with restrain and coerce employees in the exercise of the rights guaranteed in Section 7 of the Act and WE WILL NOT renderaid assistance and supportto InternationalAlliance of TheatricalStage Employees and Moving Picture Machine Operators of the United States and Canada Local 504 whichdid not represent an uncoerced majority of our employees and WE WILL NOT discriminate in regard to the hireor tenure of employment and the terms or conditions ofemployment of our employeesso as to encourage membership in that Union by(a)Recognizing the Union as the collective bargaining representative of certain employees of ouremployees(b)Negotiating and agreeing to a collective bargaining agreementwith that Union concerning thewages hours working conditions and other termsand conditions of employment of certain employeeswhich collective bargainingagreementincludesunion security provisions and exclusive referralsystem provisions(c)Thereafter applying maintaining and enforcing the provisions of the collectivebargainingagreementnotwithstanding the fact that the Union 50DECISIONSOF NATIONALLABOR RELATIONS BOARDdid not represent an uncoerced majority of the ReAPPENDIX Bspondent Employers employeesWE WILL NOTinterferewith restrainand coerce employees in the exercise of the rights guaranteed in Section 7 of the Act and WE WILL NOT renderaid assistance and support to the Union named above which didnot represent an uncoerced majority of our employeesbyTelling an employee that he would be terminatedfrom employment within 7 days if the employeedid not permit our Company to withholdunion assessmentsfrom the employeeswages asprovidedfor in the collective bargainingagreementbetweenour Company and that UnionWE WILL NOT in any like or related manner interferewith restrain or coerce employees in the exercise of therights guaranteed them by Section 7 of the ActWE WILL withdraw and withhold recognition from theUnion named above as the collective bargaining representative of our employees in the unit described belowunless anduntil such time as the Union has been certifiedby the National Labor Relations Board as the exclusivecollectivebargainingrepresentative of such employeesThe unit is described asAllmastercarpentersmasterpropertymenmaster electriciansmaster soundmen master wardrobe persons front light operators bridge light operators visual effect operators sound console operators tape deck operators turntable and winch operators traveler operators chemical effect operatorsfloor sound men pyrotechnic operators forkliftoperators riggers truck loaders or unloaderstreasurers ticket sellers employed by our companyat the Pacific Amphitheatre excluding all other employees guards and supervisors as defined in theActWE WILL cease giving any effect to the terms and conditions of the collective bargaining agreement betweenour Company and the Union named above with regardto the employees in the unit described above and specificallyWE WILL cease deducting union assessments fromemployees wages in the unit described aboveWE WILL jointly and severally with the Union namedabove reimburse our employees for the union dues feesand assessments which they paid as a result of the unfairlabor practices found by the National Labor RelationsBoard Interest on such money is to be computed in ancordance with NLRB decisions and such interest paid tothe employeesJAMES NEDERLANDER D/B/A NED WESTINC D/B/A PACIFIC AMPHITHEATRENOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form join or assist any unionTo bargain collectively through representativesof their own choiceTo act together for othermutual aidor protectionTo choose not to engage in any of these protected concerted activitiesWE WILL NOT restrain and coerce employees in theexerciseof the rights guaranteed in Section 7 of the Actand WE WILL NOT cause or attempt to cause James Nederlander d/b/a Ned West Inc d/b/a Pacific Amphitheatre to discriminate against employees in violation ofSection 8(a)(3) of the National Labor Relations Act by(a)Receiving aid assistance and support fromthe Employer named above by agreeing to acceptrecognition as the exclusive collective bargainingrepresentative of certain employees of the Employer notwithstanding the fact that our Union did notrepresent an uncoerced majority of the Employersemployees(b)Negotiating and agreeing to a collective bargaming agreementwith that Employer concerningthewages hours working conditions and otherterms and conditions of employment of certain employees of the Employer which collective bargainmg agreement includes union security provisionsand exclusive referral system provisions(c)Thereafter applyingmaintaining and enforcing the provisions of the collective bargainingagreement notwithstanding the fact that our Uniondid not represent an uncoerced majority of the Respondent Employers employeesWE WILL NOT restrain and coerce employees in theexerciseof the rights guranteed in Section 7 of the Actby(a)Telling employees of that Employer that ourUnion had a contract with the Employer and thatthe employees would be required to join the Unionwithin 30 days if the employees wanted to continueworking at that Employers box office and if theemployees did not join our Union our Union wouldcontact the Employer and the employees would beterminated(b) Telling employees of that Employer that ourUnion was going to enforce the contract and thatour Union would write a letter to that Employer NED WEST INCwho would terminate anyone who failed to join ourUnionWE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of the rights guaranteedthem by Section 7 of the ActWE WILL cease acting as the exclusive collective bargaining representative of the employees of the Employernamed above in the unit described below unless anduntil such time as our Union has been certified by theNationalLaborRelations Board as the exclusive collective bargaining representative of such employeesTheunit isdescribed asAllmastercarpentersmasterpropertymenmaster electriciansmaster soundmen master wardrobe persons front light operators bridge light op-erators visual effect operators sound console operators tape deck operators turntable and winch operators traveler operators chemical effect operatorsfloor sound men pyrotechnic operators forkliftoperators riggers truck loaders or unloaders51treasurers ticket sellers employed by James Nederlander d/b/a Ned West Inc d/b/a Pacific Amphitheatreexcluding allother employees guardsand supervisors as defined in the ActWE WILL ceasegivingany effect to the terms and conditions of the collective bargaining agreement betweenour Union and the Employer named above with regardto the employees in the unit described aboveWE WILL jointly and severally with the Employernamed above reimburse the employees of that Employerfor the union dues fees and assessments which they paidas a resultof the unfair labor practices found by the National LaborRelations Board Interest on such money isto be computed in accordance with NLRB decisions andsuch interest paid to the employeesINTERNATIONAL ALLIANCE OF THEATRICAL STAGE EMPLOYEES AND MOVING PICTUREMACHINEOPERATORSOFTHEUNITED STATES AND CANADA LOCAL 504